Exhibit 10.1

LIMITED LIABILITY COMPANY AGREEMENT

OF

EXPRESS MD SOLUTIONS LLC

LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”) of Express MD Solutions
LLC, a Delaware limited liability company (the “Company”), executed on this
November 10, 2009 (the “Execution Date”) and effective as of July 2, 2008 (the
“Effective Date”), between Authentidate Holding Corp., a Delaware corporation
(“ADAT”) and EncounterCare Solutions, Inc., a Delaware corporation (“ECSL”), as
members of the Company.

RECITALS

WHEREAS, ADAT and ECSL entered into a Joint Venture Agreement dated as of
May 16, 2008 (the “JV Agreement”) in order to establish a vehicle for the
development, marketing, sales and distribution of Internet-based in-home patient
monitoring systems and services; and

WHEREAS, pursuant to the JV Agreement, ADAT and ECSL agreed to take all actions
necessary to cause the formation of the Company and to transfer to the Company
rights to certain intellectual properties as set forth in the JV Agreement; and

WHEREAS, in accordance with the JV Agreement, the Company shall have an initial
authorized capital of 100 units of membership interests of which 50 membership
interests shall be issued to each of ADAT and ECSL;

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements hereinafter set forth, ADAT and ECSL hereby agree to the following
terms and conditions:

ARTICLE 1

GENERAL PROVISIONS; DEFINITIONS

1.1 Definitions. The following terms have the meanings set forth below:

“Affiliate” of any Party means any entity that controls, is controlled by or is
under common control with such Party. For purposes of this definition, “control”
will mean the possession, directly or indirectly, of a majority of the voting
power of such entity (whether through ownership of securities or partnership or
other ownership interests, by contract or otherwise).

“Board of Managers” is defined in Section 2.1(a).

 

1



--------------------------------------------------------------------------------

“Business Day” means any day on which the New York Stock Exchange conducts
regular trading activities.

“Capital Account” means the capital account maintained for each Member in
accordance with the provisions this Agreement.

“Capital Contribution” means $450,000 of capital to be contributed by ADAT to
the Company pursuant to this Agreement.

“Capital Distributions” shall mean all distributions other than Permitted Tax
Distributions (as defined in Section 5.3) and liquidating distributions.

“Capital Expenditures” means all payments due (whether or not paid during any
fiscal period) in respect of the cost of any fixed asset or improvement, or
replacement, substitution, or addition thereto, which has a useful life of more
than one year, including, without limitation, those costs arising in connection
with the direct or indirect acquisition of such asset by way of increased
product or service charges, and other items presented in accordance with GAAP.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
provision.

“Company” is defined in the introductory paragraph.

“Copyrights and Trademarks” means all copyrightable works, all copyrights,
trademarks, service marks, trade dress and trade name, and all applications,
registrations, and renewals in connection therewith that relate to the
Technology, Improvements or Derivative Works, including, without limitation:
Electronic House Call, EHC, Express MD and Express MD Solutions.

“Covered Lives” means the primary insured patient and any direct dependent of
the primary insured patient residing in the same household as the primary
insured patient who is covered by the same health insurance policy as the
primary insured patient and in each case who is a candidate for the EHC Service.

“Derivative Works” means any revisions, modifications, translations,
abridgments, compilations, condensations or expansions by ECSL of any of the
works comprising the Technology Copyrights and Trademarks, or Improvements or
any other form in which that work may be recast, transformed or adapted, and
which, if prepared without the consent of the copyright owner, could be a
copyright infringement, including object code and source code relating thereto.

“EHC” means Electronic House Call, a service consisting of EHC Products and
software products and services developed and /or offered by the Company.

“EHC Products” means the device and all software applications, websites,
communication protocols, and other related technology owned or licensed by ECSL
to remotely

 

2



--------------------------------------------------------------------------------

monitor and transmit vital health information of a patient, including, without
limitation, blood pressure, glucose level, blood oxygen level and weight and
that incorporates, includes or is based on the Licensed Technology (defined
below).

“EHC Service” means the online service allowing the use of EHC Products to
transmit health information to a datacenter hosted by ADAT or another third
party which will then process and transmit such health information to the
patient’s appropriate physician or other healthcare provider.

“Fiscal Quarter” means the three-month period ending on the last calendar day of
March, June, September and December of each year.

“Fiscal Year” means the twelve-month period ending on June 30 of each year.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Improvements” shall mean improvements to the Technology, whether or not
patentable, which, during the term of this Agreement are made, conceived or
acquired by ECSL or to which ECSL obtains rights, including hardware, object
code and source code relating thereto.

“Inscrybe Healthcare” means the online healthcare service offered by ADAT. ADAT
will provide to the Company a connection to Inscrybe Healthcare pursuant to
Section 5.1(f)(ii) of the JV Agreement.

“Licensed Technology” means all Patents, Copyrights and Trademarks, Technology,
Derivative Works, and Improvements.

“Managing Director” is defined in Section 2.3(d).

“Member” is defined in Section 1.4.

“Membership Interest” with respect to any the Company and any member thereof,
the membership interest of such member in such limited liability company and all
rights, entitlements and privileges of such member with respect thereto,
including without limitation, (a) all of such member’s interest in the profits
and losses of such limited liability company, such member’s capital account with
such limited liability company and all of such member’s other rights to the
properties and assets thereof, and (b) all of such member’s voting and other
rights to participate in the operation or management of such limited liability
company and all other non-economic interests of such member with respect
thereto.

“Net Losses” shall mean the losses of the Company, if any, determined on the
accrual basis of accounting in accordance with generally accepted accounting
principles consistently applied.

 

3



--------------------------------------------------------------------------------

“Net Profits” shall mean the income of the Company, if any, determined on the
accrual basis of accounting in accordance with generally accepted accounting
principles consistently applied.

“Patents” means all patents and patent applications, and all patents issuing
therefrom, together with all extensions, reissues, reexamination certificates,
substitutions, renewals, divisions, continuations, continuations-in-part and
foreign counterparts thereof or herefore, that relate to the Technology or
Improvements and either (a) have as a named inventor any current or former
employee or contractor of or (b) are in the possession of ECSL, controlled by or
licensed to ECSL, including, without limitation, U.S. Patent Nos. 5987519 and
6112224,.

“Person” means an individual, corporation, partnership, trust, limited liability
company, a branch of any legal entity, unincorporated organization, joint stock
company, joint venture, association or other entity, or any government, or any
agency or political subdivision thereof.

“Pre-Tax Net Income” means the net consolidated income of the Company before
provisions for the payment of income tax (including any unincorporated business
tax) of the Company, its consolidated entities and its Members determined in
accordance with GAAP.

“Tax Matters Member” means the Member selected by the Board of Managers, unless
otherwise provided under the Code.

“Technology” means all inventions, discoveries, documentation, hardware
(including devices), software applications, communication protocols, processes,
methods, ideas, concepts, flow charts, inventions disclosures, laboratory
notebooks, trade secrets, know-how, design information drawings, plans,
formulations, techniques, algorithms, technical data, shop rights, engineering
documentation, engineering notebooks, specifications, and other technology
relating to patient monitoring, remote health monitoring and transmitting
patient health information, including, without limitation, blood pressure,
glucose levels, blood oxygen levels and weight, developed by ECSL and/or its
licensors, including all patented and unpatented inventions relating thereto and
whether or not reduced to practice, all hardware (including devices), and all
software, including object code (including binary code) and source code
(including annotations) relating thereto, and including any and all documents,
specifications or other written or electronic materials relating thereto.

“Transfer” means the direct or indirect sale, transfer, pledge, assignment or
other disposition of or mortgage, hypothecation, or other encumbrance or
permitting or suffering of any encumbrance of all or any part of the membership
interests in the Company.

“Treasury Regulations” means all temporary and final regulations promulgated
under the Code as from time to time in effect.

1.2 Formation. The Members have formed a limited liability company under the
laws of the State of Delaware by filing on July 2, 2008, a Certificate of
Formation with the Secretary of State of Delaware.

 

4



--------------------------------------------------------------------------------

1.3 Name. The Company shall do business under the name of “Express MD Solutions
LLC.”

1.4 Members. The members of the Company are ADAT and ECSL. No additional members
shall be admitted to the Company unless agreed to in advance and in writing by
ADAT and ECSL. ADAT and ECSL, together with any other members who shall be
admitted to the Company, in each case, for such period as they shall continue to
be members of the Company, are referred to herein collectively as the “Members.”

1.5 Principal Place of Business. The principal place of business of the Company
is at Connell Corporate Center, 300 Connell Drive, 5th Floor, Berkeley Heights,
NJ 07922 or such other location as shall be determined by the Board of Managers.

1.6 Purposes, Powers and Limitations. The purpose of the Company is to operate a
business for the development, marketing, sales and distribution of
Internet-based in-home patient monitoring systems and services, as more
specifically described in the business plan contemplated by the JV Agreement,
and to transact any lawful business or activity for which limited liability
companies may be formed under the Delaware Limited Liability Company Act as
deemed appropriate by the parties to this Agreement. The Company shall not enter
into any transaction or arrangement that is outside the ordinary day to day
operations or scope of business of the Company without the mutual consent of the
parties to this Agreement. In addition, the Company shall not make any loans to
or guarantee, assume or otherwise become responsible for obligations of any
Person unless such activities are related to the primary business of the
Company.

1.7 Term. The term of the Company shall become effective on the date the
Certificate of Formation is filed with the Secretary of State of Delaware and
shall continue in perpetuity unless the Company is dissolved earlier pursuant to
the provisions of this Agreement or the Limited Liability Company Law of the
State of Delaware, as amended.

1.8 Title to Company Property. All property owned by the Company, whether real
or personal, tangible or intangible, shall be deemed to be owned by the Company
as an entity, and no Member, individually, shall have any ownership of such
property. The Company may hold any of its property in its own name or in the
name of a nominee or subsidiary of the Company.

1.9 Expenses. All legal, auditing, accounting, brokerage, finder, placement,
investment banking, interests, filing, insurance, consulting, organizational,
travel, entertainment and other fees, charges and expenses incurred by the
Company in connection with Company business shall be paid out of the Company’s
funds.

ARTICLE 2

MANAGEMENT OF THE COMPANY’S BUSINESS

2.1 Day to Day Operations. (a) Board of Managers. Management of the day-to-day
operations of the Company shall be vested in a board of managers consisting of
four

 

5



--------------------------------------------------------------------------------

voting members (the “Board of Managers”). Initially, each of ADAT and ECSL shall
be entitled to nominate two of the members of the Board of Managers. ADAT and
ECSL agree to vote their Membership Interests for the nominees of ECSL and ADAT.
In the event of any change in the ownership percentages of Membership Interests
of the Company by ECSL and ADAT, the members of the Board of Managers shall be
elected by the Members in accordance with their then respective ownership
percentage of Membership Interests. The Board of Managers shall be responsible
for strategic planning and the implementation of the Company’s business plan for
each fiscal year. The members of Board of Managers shall from time to time elect
a chairman. The Board of Managers shall discharge its responsibilities in good
faith. Except for business activities presently conducted, the Company shall not
engage in any new line of business, nor make any material investment in a new
line of business without the prior written consent of both ADAT and ECSL, which
consent will not be unreasonably withheld or delayed.

(b) Compensation. The Board of Managers shall determine, in its sole discretion,
the compensation payable to any persons employed by the Company.

2.2 Joint Actions. In order to protect the investment of all Members of all
determinations in respect of any matter enumerated below relating to the Company
shall be made only upon the unanimous written consent of the Board of Managers
and, if required under Delaware law, the approval of the Members:

 

  (i) Appoint the Managing Director of the Company.

 

  (ii) Enter into joint venture agreements or other business agreements of the
Company.

 

  (iii) Approve (1) any merger or consolidation, whether or not the Company is
the surviving corporation; (2) any sale, lease, exchange or other disposition of
all or substantially all of the assets of the Company; (3) any acquisition of
all or substantially all of the capital stock or assets of any other entity;
(4) the liquidation or voluntary dissolution of the Company or commence any
bankruptcy, insolvency or similar proceeding in respect of the Company; or
(5) any sale or subscription of additional Membership Interests of the Company
(including issuing a call to the Company’s Members for any capital contributions
or loans to the Company).

 

  (iv) Approve any Capital Expenditure over $5,000.

 

  (v) Issue or sell any debt securities, including any loan or guaranty.

 

  (vi) Incur or guarantee (directly or indirectly) any indebtedness in excess of
$1,000.

 

  (vii) Amend, alter or repeal any provision of this Agreement.

 

  (viii) Permitting the withdrawal of capital from the Company except to the
extent that such withdrawals are made in the course of the day-to-day

  operations of the Company, and other than withdrawals by the Company from any
of its respective subsidiaries.

 

6



--------------------------------------------------------------------------------

  (ix) Determining or increase any material bonus or compensation amounts
(including those pursuant to existing compensation agreements or arrangements)
for the Company relating to any employee whose aggregate annual compensation
would exceed $20,000.

 

  (x) Enter into any agreement limiting the Members’ rights to make
distributions or dispose of assets.

 

  (xi) Making any material changes in the accounting policies, practices or
principles for the Company except as required by GAAP or appoint or remove the
independent auditors of the Company.

 

  (xii) Enter into any agreement, obligation or undertaking to do any of the
above actions.

2.3 Operation of Board of Managers.

(a) Except as otherwise required by mandatory provisions of law and as otherwise
provided herein, all actions of the Board of Managers shall be by (a) the
unanimous vote of the Managers present at a meeting duly by notice delivered in
accordance with Section 2.4 below, at which a quorum is present or (b) upon the
unanimous written consent of the Managers. Two members of the Board of Managers
shall constitute a quorum for the transaction of business provided at least one
Manager designated by each of ECSL and ADAT is present. The Board of Managers
shall designate from time to time one Manager to be Managing Director of the
Company, provided that upon a unanimous vote or consent of the entire Board of
Managers, a person other than a Manager may be designated as Managing Director.

(b) In the event that the position of a Manager becomes vacant, for any reason,
the Parties agree to cause their membership units to be voted to elect as a
replacement for such Manager a person nominated by the Member who nominated the
Manager whose position is vacant.

(c) If the Board of Managers is deadlocked after a period of thirty (30) days,
then either the Managing Director or two members of the Board of Managers may
elect to submit the pending matter(s) for determination by arbitration as
provided in Section 8.5. In the event the Managing Director elects to submit a
pending matter to arbitration pursuant to Section 8.5 and the Managing
Director’s position on such pending matter is not upheld by the arbitrator(s),
then the Managing Director may be removed as Managing Director upon the written
notice signed by two members of the Board of Managers.

(d) The Parties agree that the position of Managing Director of the Company will
initially be held by Ronald W. Mills, Sr. who shall serve a one-year term and
who may be reappointed by the Board of Managers for successive one-year terms on
the anniversary date of this Agreement. The Managing Director shall serve
without compensation and may be removed in accordance with the terms set forth
herein.

 

7



--------------------------------------------------------------------------------

2.4 Meetings of the Board of Managers. In addition to the provisions of
Section 2.3, the following provisions shall be applicable to the meetings of the
Board of Managers:

(a) The Board of Managers shall meet at least quarterly on a calendar year
basis.

(b) Any member of the Board of Managers may at any time call for a special
meeting of the Board of Managers upon five (5) business days prior notice to the
members of the Board of Managers, specifying the date and agenda of the meeting
and requesting the other Member immediately to specify the time and place of the
meeting in accordance with Section 2.4(c)). If the Member required to specify
the time and place of the meeting fails to do so within twenty-four hours of
receipt of a request therefor, the Member calling for the special meeting shall
specify the time and place within 24 hours thereafter. Such notice may be waived
in writing before or after such meeting or by attendance at such meeting. A
Manager may propose an agenda item for discussion at such meeting by written
notice to the other Managers. In addition, any item which the Members agree to
discuss at a Board of Managers meeting shall be considered to be an agenda item
at such meeting.

(c) Regular meetings of the Board of Managers shall be alternated between:
(A) the principal offices of ADAT, and (B) the principal offices of ECSL, unless
the Members establish any other place for meetings by mutual agreement. Special
meetings shall be held in the location and at the time specified (in accordance
with this subsection) by the Party which did not call the meeting.

(d) Members of the Board of Managers may participate in such meetings by means
of a conference telephone or similar means of communication if all persons
participating in the meeting are able to hear one another, and any such Manager
shall be deemed to be present at such meeting. Any action that may be taken at a
meeting may also be taken by unanimous written consent.

(d) The Board of Managers shall have and may exercise such powers as the Members
may delegate from time to time, and the authority of the Board of Managers may
be modified or terminated at any time by agreement of the Members.

(e) Minutes of all meetings shall be kept by a mutually agreeable individual and
shall be subject to written approval of a Manager nominated by each Member.

(f) Meetings of the Board of Managers may be attended by guests invited by the
members of the Board of Managers pursuant to the unanimous approval of the Board
of Managers.

 

8



--------------------------------------------------------------------------------

2.5 Accounting.

(a) Books and Records; Financial Reports. The Company shall keep all books of
accounts and records and make all financial reports in accordance with the
standards prescribed by United States laws and regulations and United States
generally accepted accounting principles. The Company shall prepare
(i) preliminary financial statements, including without limitation a balance
sheet and income statement, within thirty (30) days after the end of each of the
first three quarters of its fiscal year, followed by unaudited finalized
versions thereof within fifteen (15) days thereafter; (ii) unaudited finalized
financial statements, including without limitation a balance sheet and income
statement, within forty-five (45) days after the end of the fourth quarter and
its entire fiscal year; and (iii) such further reports as shall be reasonably
required by the Board of Managers. Copies of all such reports shall immediately
be forwarded to ECSL and ADAT.

(b) Certified Public Accountants. The Board of Managers shall, at the Company’s
expense, appoint a firm of certified public accountants of good repute and
mutually acceptable to the Members, to audit its books of account for each
annual accounting period and review its books of account for each quarterly
accounting period. Each audit report shall be in reasonable detail and shall
contain such financial data as either Member may deem necessary in order to keep
it advised of the Company’s financial status.

(c) Right of Inspection. At all times after formation of the Company, each
Member shall have the right by its duly authorized representative or accountant
to inspect and have full access to all properties, books of account, records and
the like of the Company, and the Company shall furnish to the requesting Member
all information concerning the same which the requesting Member may reasonably
require in connection with a complete examination thereof, and the requesting
Member shall have the right to inspect and make copies from the books and
records of the Member at all reasonable times.

(d) Fiscal Year. The Joint Venture shall adopt June 30 as the end of its fiscal
year.

2.6 Duty of Care; Indemnification of Managers. (a) By performing their duties in
good faith, the Managers shall not be liable to the Company nor to any Member
for his actions or failure to act, nor for any errors of judgment, nor for any
act or omission believed in good faith to be within the scope of authority
conferred by this Agreement, but only for his own willful or fraudulent
misconduct in the performance of his obligations under this Agreement, or for
gross negligence or willful breach of his fiduciary duties under this Agreement.
The receipt of advice of counsel that certain acts and omissions are within the
scope of authority conferred by this Agreement shall be conclusive evidence of
good faith; provided however, good faith may be determined without obtaining
such legal advice.

(b) The Company does hereby indemnify and hold harmless the Managers and his
agents, officers and employees as to third parties against and from any personal
loss, liability or damages suffered as a result of any act or omission which a
Manager believed, in good faith, to be within the scope of authority conferred
by this Agreement, except for willful or fraudulent misconduct, gross negligence
or willful breach of fiduciary duties, but not in excess of the capital

 

9



--------------------------------------------------------------------------------

contributions of all Members. Notwithstanding the foregoing, the Company’s
indemnification of the Managers and their agents, officers and employees as to a
third party is only with respect to such loss, liability or damage which is not
otherwise compensated for by insurance carried for the benefit of the Company.
Insurance coverage for public liability, and all other insurance deemed
necessary or appropriate by the Managers to the business of the Company, shall
be carried in such amounts and of such types as shall be determined by the
Managers.

2.7 No Personal Liability. No Member shall be personally held accountable for
any of the debts, losses, claims, judgments or any of the liabilities of the
Company beyond the Member’s contributions to the capital of the Company, except
as provided by law.

2.8 Actions by Members. To the extent actions are required, by law or by this
Agreement, to be voted on by Members, such actions shall be by vote of the
holders of a majority of Membership Interests outstanding at a meeting duly
called by the Board of Managers upon request of any Member or by written consent
of the holders of a majority of Membership Interests outstanding.

(a) Annual Meeting. The annual meeting of the Members of the Company, for the
consideration of reports to be laid before such meeting and for the transaction
of such other business as may properly be brought before such meeting, shall be
held at the principal office of the Company at or at such other place, either
within or without the State of New Jersey, as may be designated by the Manager
and specified in the notice of such meeting. Each such meeting shall be held on
the second Monday of each September, if not a legal holiday, and, if a legal
holiday, then on the next succeeding business day.

(b) Special Meetings. Special meetings of the Members of the Company may be held
on any day, when called by the Manager, or by the Members who hold at least a
majority of the limited liability company interests of the Company. Upon written
request delivered either in person or by certified mail, return receipt
requested, to the Manager by any Members entitled to call a meeting of Members,
the Manager shall forthwith cause notice to be given to the Members entitled to
such notice. The meeting must be held on a date not less than ten (10) nor more
than sixty (60) calendar days after the receipt of such request, as the Manager
or Members may fix. If such notice is not given within twenty (20) calendar days
after the delivery or mailing of such request, the person or persons calling the
meeting may fix the time of the meeting and give notice thereof in the manner
provided for by law or this Agreement, or cause such notice to be given by any
designated representative. Each special meeting shall be called to convene
between 8:00 a.m. and 6:00 p.m., and shall be held at the principal office of
the Company.

(c) Notice of Meetings. Not less than five (5) calendar days nor more than sixty
(60) calendar days before the date fixed for a meeting, written notice stating
the time and place of the meeting (and, in the case of a special meeting, the
purposes of such meeting) shall be given. The notice shall be sent by personal
delivery, email or by certified mail, return receipt requested, to each Member
entitled to notice of the meeting who is a Member of record as of the day
preceding the day on which notice is given, or, if a record date is duly fixed,
as of that date. If mailed, the notice shall be addressed to the members at
their respective addresses as they appear in the records of the Company. All
meetings scheduled for less than ten (10) calendar days shall require notice by
email or personal delivery.

 

10



--------------------------------------------------------------------------------

(d) Quorum; Adjournment. Except as may otherwise be provided by law, the
Certificate of Formation or this Agreement, at any meeting of the Members, the
holders of a majority of the limited liability company interests of the Company,
either present in person or by proxy, shall constitute a quorum for such
meeting.

(e) Proxies and Voting. Members entitled to vote may vote in person or by proxy.
The person appointed as proxy need not be a Member. Unless the writing
appointing a proxy otherwise provides, the presence at a meeting of the person
who appointed a proxy shall not operate to revoke the appointment. Notice to the
Company, in writing or in open meeting, of the revocation of the appointment of
a proxy shall not affect any vote or action previously taken or authorized. All
votes of Members shall be in accordance with their then existing limited
liability company interests of the Company.

ARTICLE 3

CAPITAL CONTRIBUTIONS

3.1 Capital Matters. The Company will have initial authorized capital of 100
units of membership interests. Effective as of the formation of the Company, the
Company shall issue 50 Membership Interests to each of the Members, in
accordance with the provisions of Section 3.2.

3.2 Subscription for Membership Interests. As of the Effective Date, the Members
shall subscribe for Membership Interests as follows:

(a) ECSL shall subscribe for 50 Membership Interests in consideration of a
contribution to the Company of $1.00 plus a royalty-free, non-exclusive license
to use the EHC Products and offer the EHC Services, including the Licensed
Technology used in or relating to the EHC Products and EHC Services.

(b) ADAT shall subscribe for 50 Membership Interests in consideration of a
contribution to the Company of $450,000 in cash as follows:

(i) Upon formation of the Company, ADAT’s payment of a $50,000 commitment fee
previously delivered to ECSL shall be transferred to the Company and credited to
ADAT’s Capital Account;

(ii) Upon the Company entering into one or more definitive agreements to supply
the EHC Products, or facilitating the sale by ADAT of Inscrybe Healthcare, to
patients, physicians or other healthcare providers which, in the aggregate, have
at least 200,000 Covered Lives, ADAT shall pay $200,000 in immediately available
funds to the Company within 48 hours of signing the aforesaid definitive supply
agreement(s) resulting in the achievement of such milestone; and

 

11



--------------------------------------------------------------------------------

(iii) Upon the Company entering into one or more definitive agreements to supply
the EHC Products, or facilitating the sale by ADAT of Inscrybe Healthcare to
patients, physicians or healthcare providers which, in the aggregate, have at
least 300,000 additional Covered Lives, or 500,000 aggregate Covered Lives, ADAT
shall pay $200,000 in immediately available funds to the Company within 48 hours
of signing the aforesaid definitive supply agreement(s) resulting in the
achievement of such milestone.

3.3 Additional Capital Contributions.

(a) In the event the Company requires additional capital, the Members will make
additional capital available to the Company. The mechanism by which such
additional capital is made available shall be mutually agreed upon by the
Members.

(b) Subject to Section 2.2, the Board of Managers may, by written notice to the
Members, call for the Members to subscribe for additional Membership Interests
of the Company, or to make loan guarantees or loans to the Company in proportion
to their respective equity interests at any time. Each Member agrees to provide
such additional capital or support in accordance with the action of the Board of
Managers. To the extent a Member does not fully subscribe to its pro rata share
of such additional Membership Interests, the other Member shall be entitled to
purchase any of such unsubscribed units and thereby increase such Member’s
Capital Account with the Company. Each Member agrees (i) to advise the Company
and the other Member of its intention to subscribe to its pro rata share of any
additional Membership Interests the earliest practicable date and in any event
within five (5) Business Days following a determination by the Board of Managers
to issue additional Membership Interests and (ii) to pay the purchase price in
cash for such Membership Interests not later than fifteen (15) calendar days
thereafter. The Members agree that the funding of any future capital requirement
shall be subject to a resolution of the Board of Managers in accordance with the
terms and conditions of this Agreement. If the Members cannot agree on the
funding within fourteen (14) calendar days after the respective funding
requirement has been addressed to the Board of Managers in writing, this
Agreement shall be deemed terminated in accordance with Section 7.2.

ARTICLE 4

CAPITAL ACCOUNTS; ALLOCATION OF PROFITS AND LOSSES

4.1 Member’s Capital Accounts.

(a) There shall be maintained a Capital Account for each Member in accordance
with this Article 4. The amount of each Member’s contribution of cash, property
and/or services to the capital of the Company shall be credited to such Member’s
Capital Account. At least once quarterly, each Member’s share of profits, losses
and distributions shall

 

12



--------------------------------------------------------------------------------

be credited or charged, as the case may be, to such Member’s Capital Account.
The determination of a Member’s Capital Account, and any adjustments thereto,
shall be made in a manner consistent with tax accounting and other principles
set forth in Section 704 of the Code and applicable Regulations thereunder. If
the Manager requests a member to make an additional Capital Contribution, each
Member’s Capital Account shall be increased by the amount of such additional
Capital Contribution.

(b) If, at any time, the Company shall suffer a loss as a result of which the
Capital Account of any Member shall be a negative amount, such loss shall be
carried as a charge against that Member’s Capital Account, and that Member’s
share of subsequent profits of the Company shall be applied to erase such
Capital Account deficit.

(c) Immediately following the transfer of any interest in the Company, the
Capital Account of the transferee-Member shall be equal to the Capital Account
of the transferor-Member attributable to the transferred interest.

(d) For purposes of computing the amount of any item of income, gain, deduction
or loss to be reflected in the Member’s Capital Account, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for federal income tax purposes,
taking into account any adjustments required pursuant to Section 704 of the Code
and the applicable Regulations thereunder.

(e) All expenses of the Company shall be allocated to each Member in accordance
with such member’s limited liability company percentage ownership interest. At
the request of the Board of Managers, each Member shall pay its share of Company
expenses within five (5) calendar days of a request by the Board of Managers.

(f) The Managing Director shall keep, at the Company’s principal place of
business, a schedule setting forth the current allocation of the profit and loss
for the Company. Within one business day of any change to such allocation, the
Managing Director will provide each Member with a revised schedule setting forth
the revised allocation.

4.2 Allocation of Profits and Losses.

(a) Except as otherwise provided herein, Net Profits and Net Losses of the
Company (including profits and losses attributable to the sale or other
disposition of all or any portion of the Company’s property) shall be allocated
among or borne by the Members in accordance with their Capital Accounts, as
those may change as provided herein.

(b) Notwithstanding any provision of this Agreement to the contrary, to the
extent required by law, income, gain, loss and deduction attributable to
property contributed to the Company by a Member shall be allocated among the
Members so as to take into account any variation between the tax basis of the
property and the fair market value thereof at the time of contribution, in
accordance with the requirements of Section 704(c) of the Code, or its
counterpart in any subsequently-enacted Internal Revenue Code, and the
applicable Regulations promulgated thereunder.

 

13



--------------------------------------------------------------------------------

(c) Company profits, losses and gains shall be allocated to the Members in
accordance with the portion of the year during which the Members have held their
respective interests. All items of income and loss shall be considered to have
been earned ratably over the fiscal year of the Company, except that gains and
losses arising from the disposition of assets shall be taken into account as of
the date thereof.

(d) Notwithstanding any provision of this Agreement to the contrary, in the
event the Company is entitled to a deduction for imputed interest under any
provision of the Code on any loan or advance from a Member, such deduction shall
be allocated solely to such Member.

(e) Notwithstanding any provision of this Agreement to the contrary, to the
extent the payment of any expenditure by the Company is treated as a
distribution to a Member for federal income tax purposes, there shall be a gross
income allocation to such Member in the amount of such distribution.

(f) Notwithstanding any provision of this Agreement to the contrary, if items of
income or gain to be allocated include income or gain treated as ordinary income
for federal income tax purposes because they are attributable to the recapture
of depreciation under Section 1245 or 1250 of the Code, then such income or
gain, to the extent treated as ordinary income, shall be allocated to, and
reported by, the Members in proportion to their then respective cumulative
allocations of depreciation.

4.3 Compliance with Code and Treasury Regulations.

If, upon liquidation of the Company (or any Member’s interest in the Company)
within the meaning of Treasury Regulations section 1.704-1(b)(2)(ii)(b)(2), a
Member would have a positive capital account balance in excess of the amounts
otherwise distributable to such Member pursuant to Article 5 then,
notwithstanding any other provision of this Agreement, the Company shall make a
guaranteed payment (within the meaning of section 707(c) of the Code) to the
other Members so that such payment, when added to such other Members’ positive
Capital Accounts upon a liquidation of the Company, would equal, to the greatest
extent possible, the distributions to which each such Member would be entitled
under Article 5 upon a liquidation of the Company, and the expense associated
with such guaranteed payment shall be specially allocated entirely to the Member
with the excess positive capital account and shall reduce such Member’s positive
capital account to zero immediately after application of Article 5 but
immediately before such liquidation of the Company or such Member’s interest in
the Company. If the Tax Matters Member determines that the allocations of
income, gain, loss and expense provided for herein do not comply with (i) such
Code provisions or Treasury Regulations or (ii) any other applicable provisions
of the Code or Treasury Regulations (including the provisions relating to
nonrecourse deductions and partner nonrecourse deductions), then,
notwithstanding anything in this Agreement to the contrary, such allocations
shall, upon notice in writing to each Member, be modified in such manner as the
Tax Matters Member determines is reasonably necessary to satisfy the relevant
provisions of the Code or Treasury Regulations, and the parties shall amend this
Agreement to reflect any such modification; provided, however, that no such
modification shall alter significantly the economic arrangement between or among
the Members.

 

14



--------------------------------------------------------------------------------

4.4 Tax Status. Each of the Members hereby recognizes that it is anticipated
that the Company will be recognized as a partnership for income tax purposes.
The Company shall not elect to be treated as a corporation for tax purposes.

4.5 Tax Matters Member. The Tax Matters Member shall notify the other Members of
any audit or other significant tax matters of which the Tax Matters Member is
notified by any governmental entity and shall consult with them on all material
tax matters.

4.6 Elections. The Tax Matters Member shall make all elections of the Company
for federal income tax purposes. However, the Company shall have in effect an
election under Section 754 of the Code.

4.7 Member Withdrawal. Upon written consent of each Member, (i) a Member may
withdraw from the Company and/or (ii) the Company may agree to purchase the
Membership Interests (or any portion thereof) from any such existing Members.

ARTICLE 5

DISTRIBUTIONS

5.1 Distributions Generally.

(a) Each of the Members shall be entitled from time to time but not less than
annually to receive their share of profits or losses generated by the Company in
accordance with their respective ownership percentages, provided that prior to
the distribution of any profits with respect to any month (i) adequate provision
shall be made to have sufficient funds to pay the Company’s ordinary and
necessary expenses for the next succeeding month, including the payments to ECSL
employees; and (ii) ADAT receives payment in full to recover its capital
contributions to the Company, including, without limitation, the Capital
Contribution. Any annual distributions (other than Permitted Tax Distributions)
shall be made no later than sixty (60) days after the end of the Fiscal Year, in
such amounts as shall be determined by the Board of Managers.

(b) The Company shall be permitted to pay up to an aggregate of $20,000 per
month to ECSL employees with respect to work and services provided by such
employees in furtherance of the business of the Joint Venture; Company that such
payments shall cease upon the earlier of (A) the first distribution of earnings
to ECSL in an amount of not less than $20,000; or (B) the repayment in full to
ADAT of its capital contributions to the Company, including, without limitation,
the Capital Contribution. The Managing Director acknowledges receipt of payment
of an aggregate of $20,000 in accordance with the provisions of the JV
Agreement. Accordingly, any additional future payments to the initial Managing
Director of the Company will be determined by a majority of the Board of
Managers and will be based upon the Company achieving agreed upon milestones
and/or such Managing Director’s overall performance, as determined by a majority
of the Board of Managers.

 

15



--------------------------------------------------------------------------------

5.2 Capital Distributions. (c) Capital Distributions shall be made to the
Members in accordance with their respective Capital Accounts. Permitted Tax
Distributions shall be made quarterly to each Member in the amount provided in
Section 5.3 below

5.3 “Permitted Tax Distributions” shall mean for any fiscal quarter of the
Company, distributions to each Member in an amount not exceeding the product of
(x) such Member’s share of the taxable net income and gain of the Company as
determined by the Board of Managers for such fiscal quarter multiplied by
(y) the sum of the maximum Federal, state and local income tax rates (net of
Federal benefit), assuming applicability of the highest Federal, state and local
income tax rates applicable to an individual in New York City.

5.4 Distributions upon Dissolution or Termination. Upon the dissolution and/or
termination of the Company, the Board of Managers shall proceed with the
liquidation of the Company and sale of its assets. The proceeds of such
liquidation shall be applied and distributed in the following order or priority:

(a) to the payment of the debts and liabilities of the Company (other than any
loans or advances that may have been made by the Members to the Company) and
expenses of liquidation;

(b) to the payment of any loans or advances made to or for the benefit of the
Company by a Member,

(c) the Members shall be paid an amount in cash equal to their capital
contributions, including, without limitation, the Capital Contribution, if not
previously paid;

(d) for any compensation owed to any of the Managers, but if the amount
available for repayment shall be insufficient, then the amount available shall
be distributed among the applicable Members through the use of a fraction whose
numerator is the amount owed to a single Member and whose denominator is the
total amount owed to all Members;

(e) to the setting up of any reserves which the Managing Director may deem
reasonably necessary in order to meet any contingent or unforeseen liabilities
or obligations of the Company arising out of, or in connection with, the
business of the Company. Said reserves shall be paid over by the Managing
Director to any financial institution, as escrow agent, with trust authority in
the county in which the principal accounting records of the Company have been
maintained in order to be held by it for the purpose of disbursing such reserves
in payment of any of the aforementioned contingencies or liabilities; and at the
expiration of such period as the Managing Director shall deem advisable, the
financial institution shall distribute the balance remaining in the manner
provided in this Section 5.4 and in the order named above; and

(f) to the extent the Company has assets remaining those assets shall be
distributed to the Members pro rata in accordance with their Capital Accounts.

 

16



--------------------------------------------------------------------------------

ARTICLE 6

REPRESENTATIONS AND WARRANTIES; LICENSE GRANT

6.1 Representations and Warranties.

(a) Each party hereby represents and warrants to the other party that (i) the
execution and delivery of this Agreement has been duly authorized by all
necessary corporate action and that the person executing this Agreement is
authorized to execute this Agreement; (ii) this Agreement is legal and valid and
the obligations binding upon such party are enforceable by their terms; and
(iii) the execution, delivery and performance of this Agreement does not
conflict with any agreement, instrument or understanding, oral or written, to
which such party may be bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over
such party.

(b) ECSL represents and warrants that as of the Effective Date and throughout
the term of this Agreement as follows:

(i) ECSL owns all right, title and interest in (A) the EHC Products being
contributed and delivered to the Company from time to time under this Agreement;
and (B) all Licensed Technology used in, and relating to remote patient
monitoring by, EHC Products and EHC Services as identified on Exhibit A attached
hereto; and

(ii) ECSL has the right to grant to the Company a worldwide, non-exclusive,
irrevocable license, to (A) use all Licensed Technology to make, have made, use,
offer for sale, sell and import EHC Products and EHC Services; (B) offer for
sale and sell EHC Products and EHC Services made by or for the Company relating
to Licensed Technology; (C) make, have made, offer for sale, and import EHC
Products and EHC Services relating to Licensed Technology; and (D) copy, modify,
publicly distribute and publicly perform EHC Products and EHC Services using or
related to Licensed Technology;

(iii) ECSL owns the name “Express MD Solutions” and website
www.ExpressMDSolutions.com;

(iv) ECSL has not entered, and will not enter, into any agreement with any third
party which is in conflict with the rights granted under this Agreement, and has
not taken and will not take any action that would in any way prevent it from
granting the rights contemplated under this Agreement;

(v) U.S. Patent Nos. 5987519 and 6112224 are the only Patents relating to the
Licensed Technology as of the Effective Date that is owned by or licensed to
ECSL;

 

17



--------------------------------------------------------------------------------

(vi) ECSL has authorized and requested the United States Patent and Trademark
office and/or head of any foreign patent office to issue all patent
registrations which may issue on an application for any patent to the Company,
its successors and assigns;

(vii) ECSL has authorized and requested the Register of Copyrights and or head
of any foreign Copyright Office to issue all copyright registrations which may
issue on an application for any copyright to the Company, its successors and
assigns;

(viii) ECSL has authorized and requested the United States Patent and Trademark
Office and or head of any foreign Trademark Office to issue all
trademark/service mark registrations which may issue on an application for any
trademark/service mark or a portion thereof to the Company, its successors and
assigns

(ix) ECSL has obtained all government clearances and approvals, including,
without limitation, FDA approval, for the sale and marketing of EHC Products and
EHC Services and is not in violation of any governmental regulation relating to
the EHC Products and EHC Services;

(x) ECSL is not aware of any communications alleging that ECSL or the Company
has violated or, by fulfilling its obligations and granting the rights
contemplated under this Agreement, that it will violate any intellectual
property rights of any other person or entity;

(xi) ECSL is not aware of any information that could form the basis for any
claim, including a claim of misappropriation or inequitable conduct, relating to
the Licensed Technology or the EHC Products or EHC Services;

(xii) to ECSL’s knowledge, neither the Licensed Technology nor the EHC Products
or EHC Services infringes upon any patent, copyright, trade secret, trademark or
other intellectual property interest of any third party;

(xiii) that the Licensed Technology does not and will not contain any computer
code (a) designed to disrupt, disable, harm, or otherwise impede in any manner,
including aesthetical disruptions or distortions, the operation of the Company’s
systems or any computer system (sometimes referred to as “viruses” or “worms”),
(b) that would disable the Company’s systems or impair in any way its operation
based on the elapsing of a period of time, exceeding an authorized number of
copies, advancement to a particular date or other numeral (sometimes referred to
as “time bombs”, “time locks”, or “drop dead” devices), or (c) that would permit
ECSL to access the Company’s systems to cause such disablement or impairment

 

18



--------------------------------------------------------------------------------

(sometimes referred to as “traps”, “access codes” or “trap door” devices), or
any other similar harmful, malicious or hidden procedures, routines or
mechanisms which would cause such programs to cease functioning or to damage or
corrupt data, storage media, programs, equipment or communications, or otherwise
interfere with operations; and

(xiv) that the Licensed Technology will function substantially in accordance
with the capabilities as indicated in any and all documents, specifications or
other written or electronic materials relating thereto. ECSL will use its best
efforts to resolve any problems identified by Company with respect to the
operability or functionality of the Licensed Technology or EHC Products during
the Term.

(c) ADAT represents and warrants that as of the Effective Date and throughout
the term of this Agreement as follows:

(i) ADAT owns all right, title and interest in Inscrybe Healthcare; and

(ii) ADAT has the right to provide and make available to the Company a
connection between the EHC Service and any software or related systems developed
by ADAT, including, without limitation, Inscrybe Healthcare; provided that all
times such software or related systems shall remain the exclusive property of
ADAT.

(d) Company acknowledges and agrees that, except as expressly provided for
herein, no title or ownership of or to any of the proprietary rights in and to
the assets of ADAT or ECSL are transferred or conveyed to it by this Agreement
and that as between the Company and each of ADAT and ECSL, each of ADAT and ECSL
shall own and retain the exclusive right, title and ownership in and to all
patents, inventions, copyrights, trade secrets, trademarks and other proprietary
rights in and to their respective properties.

6.2 License Grant.

(a) ECSL hereby grants to the Company a worldwide, nonexclusive, perpetual,
irrevocable license, to (a) use all Licensed Technology to make, have made, use,
offer for sale, sell and import EHC Products and EHC Services; (b) offer for
sale and sell EHC Products and EHC Services made by or for the Company relating
to Licensed Technology; (c) make, have made, offered for sale, import and sell
EHC Products and EHC Services relating to Licensed Technology; (d) copy, modify,
distribute the Licensed Technology in exercising any rights granted herein
relating to the EHC Products and EHC Services, including the right to create
Derivative Works of, and other Improvements to, the Licensed Technology; and
(e) copy, modify, publicly distribute and publicly perform EHC Products and EHC
Services using Licensed Technology. Licensee shall have the right to sublicense
the Licensed Technology at its sole discretion. The grant of licenses hereunder
shall extend to any and all updates, upgrades, fixes, patches and other
improvements to the Licensed Technology.

 

19



--------------------------------------------------------------------------------

(b) ECSL shall own all rights to the derivative portion of any Derivative Works
that the Company develops, invents or creates, or has developed, invented or
created relating to the Licensed Technology, and ECSL shall own all rights to
any Improvements developed by or on behalf of the Company relating to the
Licensed Technology

6.3 Consideration for License.

(a) As consideration for the licenses granted hereunder, ECSL has been granted
an equity interest in the Company pursuant to the JV Agreement.

(b) Upon execution of this Agreement, ECSL shall promptly deliver to the Company
one copy, as applicable, of all tangible items (including in physical and
electronic form) that comprise the Licensed Technology, including all software
programs (in object code (binary) and in source code (including annotations)),
blueprints, Documentation and specifications and other written materials
(electronic, magnetic and paper) and shall continue to deliver revisions to such
material to the company on a quarterly basis during the term of this Agreement.

ARTICLE 7

TERM; TERMINATION AND DISSOLUTION OF THE COMPANY

7.1 Term. The Company shall continue until terminated by mutual agreement of the
parties. It is anticipated that the parties shall attempt to sell the Company
for good value prior to any agreement to terminate. Until termination or sale of
the Company, the parties shall endeavor to preserve the assets and mitigate the
liabilities of the Company.

7.2 Events of Dissolution. Upon the occurrence of the following events, the
Company shall be dissolved:

(a) the expulsion, bankruptcy or dissolution of a Member, or any other
occurrence which terminates a Member’s membership in the Company;

(b) the sale or transfers of all or substantially all of the assets of the
Company;

(c) the merger, acquisition or consolidation of the Company into or with another
entity where the Company is not the surviving entity;

(d) the Company ceases its business operations;

(e) the Members unanimously vote to dissolve and terminate the Company; or

(f) the Members cannot agree on funding within fourteen (14) calendar days after
a funding requirement pursuant to Section 3.3 has been addressed to the Board of
Managers in writing.

 

20



--------------------------------------------------------------------------------

7.3 Distributions Upon Termination, Dissolution or Winding Up.

(a) Upon the termination, dissolution or winding up of the Company, the Company
shall prepare as soon as reasonably practicable following such termination,
dissolution or winding up a statement in reasonable detail, setting forth, with
respect to the Company, profits and losses for the period ending with such
termination, dissolution or winding up and the amount of equity in the Capital
Account for each of the Members in connection with the Company as at the date of
the termination, dissolution or winding up. The net assets of the Company, both
tangible and intangible, shall be distributed to each Member in accordance with
the provisions of Section 5.4.

(b) Upon the dissolution of the Company, all Licenses granted by ECSL with
respect to EHC Products shall terminate and shall be the sole property of ECSL;
provided that the Company shall agree retain a limited license to provide for
the continuation of EHC Services to customers of the Company for a reasonable
period of time and thereafter, provide for the orderly transition of the
customers of the Company to the appropriate Member.

(c) Filing of Certificate of Cancellation. When all of the acts provided for in
Article 7 have been accomplished, the Managing Director, or if there is no such
Managing Director at the time of such dissolution then such other person as may
designated in accordance with applicable law, shall file such Certificate of
Cancellation and any other certificate required in the State of Delaware and in
any other state that may be required by law.

ARTICLE 8

OTHER AGREEMENTS

8.1 Services to the Company and its Subsidiaries.

(a) Each of the Members to this Agreement shall cause its employees or
principals to devote such of their time and attention to the business of the
Company as the parties deem reasonably necessary or advisable for the business
of the Company.

(b) Each Person referred to in this Section 8.1, and each other Person providing
services to the Company shall remain free, for such Person’s account or
otherwise, to engage in other business activities, including trading securities,
falling outside the scope of this Agreement, provided such other activities do
not interfere with the time and attention required to be devoted to the business
of the Company or create any material conflicts of interest with respect to the
business of the Company.

8.2 No Third Party Rights; Assignment; Successors. This Agreement is intended to
be solely for the benefit of the parties to this Agreement and is not intended
to confer any benefits upon, or create any rights in favor of, any Person other
than the parties hereto. All rights and obligations under this Agreement and
under any documents and agreements executed and delivered in connection with
this Agreement shall not be assignable (except as otherwise set

 

21



--------------------------------------------------------------------------------

forth herein) without the prior written consent of the Members. Any assignment
of rights or obligations in violation of this Section 8.2 shall be null and
void. Except as otherwise provided herein, the provisions of this Agreement
shall inure to the benefit of, and be binding upon, the parties’ successors and
permitted assigns.

8.3 Limitation of Liability. No Member shall be liable for any debts,
obligations or liabilities of the Company or any other Member solely by reason
of being a Member unless specifically consented to by the Member assuming such
liability in writing.

8.4 Indemnification. Except for claims covered by Section 8.5, the Company shall
indemnify and hold harmless the Members and any directors, officers, employees
or agents appointed by such Members in accordance with this Agreement for any
loss, liability, damage, claim, cost or expense arising out of or incurred in
connection with the acts of such Members, directors, officers, employees or
agents committed in furtherance of the Company’s business, provided that no
indemnification shall be made to or on behalf of any Member, director, officer,
employee or agent for acts constituting gross negligence or willful misconduct
or where such Person or entity gained a financial profit or other advantage to
which such Person or entity was not legally entitled.

8.5 Indemnification for Infringement Claims. ECSL shall indemnify, defend and
hold harmless ADAT and its officers, agents, employees and affiliates
(collectively, the “Indemnified Parties”) from and against any and all loss,
liability and expense (including reasonable attorneys’ fees) suffered or
incurred by reason of any claims, proceedings, suits, demands or causes of
action brought by a third party alleging infringement, violation or
misappropriation of any third party intellectual property rights based on
(A) the making, using, offering for sale, selling or importing of any EHC
Products or EHC Services, or (B) the use of any Licensed Technology. In the
event of an infringement claim contemplated by this Section, ECSL may, in
addition to its obligations to defend, indemnify and hold the Indemnified
Parties harmless, at its option and expense, (i) use reasonable commercial
efforts to procure for the Indemnified Parties the right to continue using the
allegedly infringing technology as provided in this Agreement, or (ii) use
reasonable commercial efforts to replace or modify the allegedly infringing
technology so that it becomes non-infringing, and remains functionally
equivalent. In the event of a claim covered by this Section, the Indemnified
Party shall: (a) give prompt notice of any claim for which indemnification is
sought to ECSL; (b) grant sole control of the defense or settlement of the claim
or action to ECSL (except that the indemnified party’s prior written approval
will be required for any settlement that reasonably can be expected to require a
material affirmative obligation of or result in any ongoing material liability
to the indemnified party); and (c) provide reasonable cooperation to ECSL and,
at ECSL’s request and expense, assistance in the defense or settlement of the
claim. Notwithstanding the foregoing, the indemnification obligations hereunder
shall not be relieved hereunder for failure to do the foregoing, or delay with
so doing, unless ECSL is materially prejudiced thereby. In addition, an
Indemnified Party may, at its own expense, participate in its defense of any
claim.

8.6 Technical Support. During the term of this Agreement, ECSL shall provide the
Company with technical support for the Licensed Technology as reasonably
requested by the Company.

 

22



--------------------------------------------------------------------------------

8.7 Non-Competition. During the term of this Agreement and for a period of five
(5) years thereafter, ECSL shall not, directly or indirectly, incorporate,
offer, promote, provide or license the Licensed Technology or any hardware,
software, products or services that provide identical or similar functionality
or features to any other Person, or (ii) compete with the Company or ADAT with
respect to the offering of products and/or services relating to the Licensed
Technology or the EHC Products or EHC Services and ECSL shall not assist any
other Person with any such activities. This provision has been specifically
bargained for by the parties and forms an integral part of the basis for the
payment and deal structure as reflected in this Agreement.

8.8 Arbitration. The undersigned agree that any and all disputes or
disagreements relating to this Agreement shall be submitted to arbitration
before the American Arbitration Association in accordance with the rules and
procedures governing such proceedings and that the venue for any such proceeding
shall be within the State of New York. The Parties further agree to accept and
acknowledge service of any and all process which may be served in any suit,
action or proceeding, and agree that service of process upon each other mailed
by certified mail to each other’s address shall be deemed in every respect
effective service of process in any such suit, action or proceeding. The Parties
further agree each Party shall bear their own costs of the arbitration as well
as the costs of its own attorneys’ fees.

ARTICLE 9

MEMBERSHIP INTERESTS; TRANFERS

9.1 Membership Interest Certificates. Membership Interest certificates if issued
by the Company shall be in registered form and their transfer, encumbrance or
similar disposition shall require, as a condition precedent for the validity of
such transfer, encumbrance or similar disposition, the consent of both Members.

9.2 Waiver of Certificates. Notwithstanding the provision of Section 8.1 above,
each Party may notify the Company, in writing that it does not wish the Company
to issue Membership Interest certificates for such Member and upon such notice
the Company shall not issue Membership Interest certificates to such Member.

9.3 Membership Interest Register Book. Upon receipt of such notices from the
Member, the Company shall enter without delay, in its membership register book
(“Register of Members”) and any duplicate thereof, a statement to the effect
that no certificate representing the Membership Interest subscribed to by the
Members shall be issued unless a Member shall subsequently so request in
writing.

9.4 Request to Issue Membership Interest Certificates. Each Member covenants and
agrees that it will not request the Company to issue any certificate
representing the Membership Interest held by such Member without the prior
written consent of the other Member hereto, which shall not be unreasonably
withheld.

9.5 Legend. During the term of this Agreement, any Membership Interest
certificate issued hereunder will bear the following legend:

“Transfer of a unit representing the membership interest represented by this
certificate is subject to the Joint Venture Agreement dated May 16, 2008, a copy
of which is on file at the principal office of the Company.”

 

23



--------------------------------------------------------------------------------

9.6 Transfers of Membership Interest. Except as provided in Section 9.9, any
Transfer of a registered Membership Interest shall not be valid unless approved
by the Board of Managers, and no Transfer shall be binding on the Company,
unless and until the name and address of the transferee is duly entered into the
Register of Members following such Transfer.

9.7 Permitted Transfers. Notwithstanding the foregoing, any Member may Transfer
its interest in the Company to an Affiliate of such Member provided written
notice is delivered to the other Member.

9.8 Assignment and Assumption of Membership Interest. Any Transfer by a Member
of an interest in the Company shall be effective only upon the execution and
delivery by the transferor of an appropriate irrevocable and unconditional
guarantee to continue to be bound by the provisions of this JV Agreement, this
Agreement and the constituent documents of the Company together with instruments
of assumption under which the Affiliate agrees to be bound by this Agreement,
the JV Agreement and the constituent document of the Company. An assignment or
Transfer shall not release the transferor of any of its obligations or
liabilities hereunder, the JV Agreement or under any constituent document
relating to the Company.

9.9 Transfer of Agreement. Any Member may Transfer this Agreement and all of its
rights and obligations hereunder to any party acquiring all or substantially all
of the business of such Member whether by merger, sale of assets or otherwise
subject to and in compliance with the provisions of this Article 9.

9.10 Restrictions on Limited Liability Company Interest. No Member’s Membership
Interest in the Company has been registered under the Securities Act of 1933, as
amended (the “Act”). Notwithstanding any other provisions in this Agreement, no
Member’s Membership Interest may be offered for sale, sold, transferred or
otherwise disposed of unless: (a) such interest is registered under the Act;
(b) at the expense of the transferring Member, the Company receives an opinion
of counsel letter, satisfactory to the Company, to the effect that such transfer
is exempt from registration under the Act and is in compliance with all
applicable federal securities laws and regulations; or (c) the Company receives
a “no-action” letter from the staff of the Securities and Exchange Commission
(“SEC”), satisfactory to the Company, to the effect that the transfer is exempt
from registration.

9.11 Right of First Refusal. The following provisions shall apply if a Member
(the “Offering Party”) receives a bona fide offer (an “Offer”) to purchase all
or a portion of the Offering Party’s Membership Interests (the “Offered
Interests”) that the Offering Party wishes to accept.

(a) Procedure for Notice. The Offering Party shall give immediate written notice
(the “Offering Notice”) thereof to the other Member (the “Receiving Party”)
containing

 

24



--------------------------------------------------------------------------------

the following information: (i) the identity and address of the proposed
purchaser and detailed information concerning the reputation and financial
responsibility of the proposed purchaser; and (ii) a copy of the Offer, executed
by the proposed purchaser with the price and all material terms and conditions
thereof. Where the Offer is from an agent or trustee or any other Person acting
in a representative capacity, the information required to be given to the
Receiving Parties in respect of the proposed purchaser shall be in relation to
the ultimate beneficial owner of the proposed purchaser.

(b) Offer. The Offer shall: be in writing and be irrevocable and unassignable;
(ii) provide for a closing date not less than sixty (60) days nor more than one
hundred and twenty (120) days from the date that the Offering Party received the
Offer; (iii) provide for consideration consisting only of cash; (iv) provide
that such purchaser shall become a party to this Agreement and assume all
liabilities and responsibilities of the Offering Party under the JV Agreement;
and (v) be accompanied by a written opinion of qualified legal counsel stating
that in the opinion of such counsel, consummation of the Offer would not
contravene any securities, antitrust or other applicable law or order, nor would
it give any rights to any third Person (other than the purchaser), including,
but not limited to any right to accelerate any indebtedness owed by the Company
or any affiliate of the Company or to terminate any contract with the Company
Venture or any affiliate of the Company.

(c) Acceptance Notice. The Receiving Party shall be entitled to purchase the
Offered Interests pursuant to the procedures set forth herein. The Receiving
Party has a period of forty-five (45) days after receipt of the Offering Notice
within which to notify the Offering Party in writing (the “Acceptance Notice”)
that it will match the terms and conditions of the Offer and within which to pay
to the Offering Party an amount equal to any deposit required to be paid to the
Offering Party pursuant to the terms of the Offer or as otherwise agreed between
the Offering Party and such Receiving Party. If a Receiving Party does not
(i) provide an Acceptance Notice to the Offering Party within the time aforesaid
and (ii) pay to the Offering Party a deposit equal to the deposit required
pursuant to the Offer within the time aforesaid, such Receiving Party will be
deemed to have rejected the Offered Interests.

(d) Closing. If the Receiving Party has agreed to purchase the Offered Units,
then the closing of the purchase and sale of the Offered Interests to the
Receiving Party shall take place within ninety (90) days following the
Acceptance Notice. If the Receiving Party does not agree to purchase the Offered
Interests, the Offering Party may consummate the sale to the proposed purchaser
provided that the closing of such sale shall be made according to the same terms
and conditions as set forth in the Offer and such closing shall take place
within the latter of: (i) ninety (90) days following the last Offering Notice or
(ii) the date set forth in the Offer. If such Offered Interests are not thus
sold to said proposed purchaser within such 90 day period, the Offering Party
shall have no further right to dispose of such Offered Interests except in
compliance with the provisions of this Agreement as if no original offer had
been made. At the closing, the Offering Party shall deliver appropriate
instruments representing the Offered Interests, together with all documents and
instruments necessary and appropriate to complete and evidence the sale,
assignment and transfer of the Offering Interests, free and clear of any liens,
charges, encumbrances, security interest or advance claims. The total purchase
price shall be paid at the closing in cash, by wire transfer or bank cashier’s
check, or by delivery of such other consideration as is agreed to.

 

25



--------------------------------------------------------------------------------

(e) Default. If either the Offering Party or the Receiving Party (the
“Defaulting Party”) fails to complete the purchase and sale of the Offered
Interests after an Acceptance Notice is delivered to the Offering Party within
the time specified in this Section 9.11, through no fault of the other (the
“Non-Defaulting Party”), then the Defaulting Party shall forfeit the rights of
first refusal to purchase the Non-Defaulting Party’s Membership Interests of the
Company granted pursuant to the provisions of this Section for a period of one
(1) year from the scheduled closing date for the purchase and sale of the
Offered Interests.

ARTICLES 10

MISCELLANEOUS

10.1 Books and Records. Accurate and complete books of account shall be kept by
the Company at the principal office of the Company. The Company shall provide
access to such records to each Member at any time as they shall reasonably
request. The accounts of the Company shall be maintained by the Company in
accordance with GAAP applied on a consistent basis.

10.2 Inspections. Any Member may examine all the books of account, records,
reports and other papers of the Company or any of its Subsidiaries, to make
copies and extracts therefrom, all at such reasonable times and as often as may
be reasonably requested.

10.3 Interpretation. The name assigned to this Agreement and the section
captions used in this Agreement are for convenience of reference only and shall
not be construed to affect the meaning, construction or effect hereof. Unless
otherwise specified, the terms “hereof,” “herein” and similar terms refer to
this Agreement as a whole (including any Schedules), and references to Sections
refer to Sections of this Agreement.

10.4 Further Assurances. From time to time, at the reasonable request of any
other party to this Agreement and without further consideration, each party
hereto shall execute and deliver such additional documents and take all such
further action as may be necessary or appropriate to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.

10.5 Notices. All notices and other communications under this Agreement shall be
in writing, shall be effective upon receipt and shall be delivered personally,
by facsimile (with telephonic notice of receipt) or by express mail, postage
prepaid, as follows:

 

If to ECSL:    Copy to: Ronald W. Mills, Sr.   

 

Chairman and Chief Executive Officer   

 

EncounterCare Solutions, Inc.   

 

11770 US, Highway 1    Suite 201E    Palm Beach Gardens, Florida 33408   

 

26



--------------------------------------------------------------------------------

If to ADAT:    Copy to: O’Connell Benjamin    Victor J. DiGioia, Esq. President
   Becker & Poliakoff, LLP Authentidate Holding Corp.    45 Broadway, 11th Floor
Connell Corporate Center    New York, New York 10006 300 Connell Drive, 5th
Floor    Berkeley Heights, NJ 07922   

or to such other address as hereafter shall be furnished as provided in this
Section by any party hereto to the other party hereto. Any demand, notice or
other communication given by personal delivery shall be conclusively deemed to
have been given on the day of actual delivery thereof and, if given by
facsimile, on the day of transmittal thereof if given during the normal business
hours of the recipient, and on the business day during which such normal
business hours next occur if not given during such hours on any day.

10.6 Entire Agreement; Amendment. This Agreement and the other documents and
agreements contemplated by this Agreement and executed in connection with this
Agreement set forth the entire understanding and agreement between the parties
as to the matters covered herein and therein and supersede and replace any prior
understanding, agreement or statement of intent, in each case, written or oral,
of any and every nature with respect thereto except that nothing herein shall be
deemed to terminate, replace or supersede the JV Agreement; provided, however,
that in the event of any direct conflict between a provision of this Agreement
and the JV Agreement, the provision set forth herein shall control. Any
provision of this Agreement may only be amended or modified in whole or in part
at any time by mutual agreement in writing by the Members. No failure on the
part of any party to exercise, and no delay in exercising, any right shall
operate as waiver thereof, nor shall any single or partial exercise by either
party of any right preclude any other or future exercise thereof or the exercise
of any other right.

10.7 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware without
reference to conflict of law principles. Subject to the provisions of
Section 8.5, any judicial proceedings brought by or against any party on any
dispute arising out of this Agreement or any matter related thereto shall be
brought in the state or federal courts of New York and, by execution and
delivery of this Agreement, each of the parties accepts for itself the exclusive
jurisdiction and venue of the aforesaid courts as trial courts, and irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Agreement after exhaustion of all appeals taken (or by the appropriate appellate
court if such appellate court renders judgment).

10.8 Enforceability. In the event any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby as
long as the remaining provisions do not fundamentally alter the relations among
the parties hereto.

 

27



--------------------------------------------------------------------------------

10.9 Waivers. Any waiver of any term or condition of this Agreement must be in a
writing signed by the party sought to be charged with such waiver referring
specifically to the term or condition to be waived, and no such waiver shall be
deemed to constitute the waiver of any other breach of the same or of any other
term or condition of this Agreement.

10.10 Counterparts. This Agreement may be executed in several counterparts, each
of which taken separately is an original and all of which taken together are one
and the same instrument.

IN WITNESS WHEREOF, the Members have executed and delivered this Agreement as of
the Execution Date.

 

AUTHENTIDATE HOLDING CORP. By:  

/s/ O’Connell Benjamin

Name:   O’Connell Benjamin Title:   President ENCOUNTERCARE SOLUTIONS, INC. By:
 

/s/ Ronald W. Mills, Sr.

Name:   Ronald W. Mills, Sr. Title:   Chairman and Chief Executive Officer

 

28